UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-7021


DEVON SYKES,

                Plaintiff - Appellant,

          v.

DEP. MOORE, Mail lady,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:10-cv-00305-JBF-TEM)


Submitted:   October 5, 2010                 Decided:   November 9, 2010


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Devon Sykes, Appellant Pro se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Devon     Sykes       appeals       the    district       court’s    order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006).          We have reviewed the record and find no

reversible error.         Accordingly, we affirm for the reasons stated

by   the   district   court.        Sykes       v.    Moore,    No.   2:10-cv-00305-

JBF-TEM    (E.D.    Va.    July    13,   2010).         We     dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                            AFFIRMED




                                            2